Moyer, C.J.,
concurring separately. I concur separately in the judgment entry in the above-styled case. As stated in Justice Wright’s dissent in Hyde v. Reynoldsville Casket Co. (1994), 68 Ohio St.3d 240, 246-250, 626 N.E.2d 75, 79-81, I do not agree with the law announced in the majority decision. Nevertheless, it is the law on the issue in the above-styled case. As I believe all parties should receive equal application of the law announced by this court, and only for that reason, I concur in the judgment entry.